Case 1:19-cr-00140-RBJ Document 68 Filed 04/27/20 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Criminal Case No. 19-cr-00140-RBJ

UNITED STATES OF AMERICA

       Plaintiff,
v.

2.     RYAN MEDHURST,

     Defendant.
______________________________________________________________________

            UNOPPOSED MOTION FOR IMMEDIATE SENTENCING
______________________________________________________________________

       Mr. Medhurst, through counsel, and unopposed by counsel for the government,

respectfully requests that the Court impose the sentence in the above-referenced matter

immediately following the Change of Plea hearing. In support of this request he states

as follows:

       Pursuant to Rule 32(c)(1)(A)(ii) of the Federal Rules of Criminal Procedure, a

Court may immediately sentence a defendant without the benefit of a presentence

investigation by probation when “the court finds that the information in the record

enables it to meaningfully exercise its sentencing authority under 18 U.S.C. § 3553, and

the court explains its finding on the record.”

       Mr. Medhurst intends to plead guilty to an information charging a violation of 18

U.S.C. 922(m)(making a false entry in, failing to make appropriate entry in, or failing to

properly maintain a record required by a licensed firearms dealer), a misdemeanor.

       The parties agree that Mr. Medhurst has no prior criminal history and that the

advisory guideline range is 0-6 months and in Zone A of the sentencing table. The
Case 1:19-cr-00140-RBJ Document 68 Filed 04/27/20 USDC Colorado Page 2 of 3




parties have also agreed to recommend the imposition of a sentence of probation

pursuant to the proposed disposition. The parties will submit the proposed plea

agreement to United States Probation for preparation of a sentencing memorandum in

advance of the change of plea hearing.

      Additionally, pursuant to General Order 2020 - 4 section 1(i) both parties request

that the anticipated misdemeanor plea and sentencing be conducted via video

teleconference.

      Wherefore, Mr. Medhurst, through counsel, and unopposed by the government,

respectfully requests the Court proceed to sentencing immediately following the change

of plea hearing and permit the hearings to be conducted via video teleconference.

                                         Respectfully submitted,

                                         s/ Brian R. Leedy

                                         Brian R. Leedy
                                         Ridley McGreevy & Winocur P.C.
                                         303 16th Street, Suite 200
                                         Denver, CO 80202
                                         Phone: 303-629-9700
                                         Fax: 303-629-9702
                                         leedy@ridleylaw.com
                                         Attorney for Ryan Medhurst




                                           2
Case 1:19-cr-00140-RBJ Document 68 Filed 04/27/20 USDC Colorado Page 3 of 3




                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing:

               UNOPPOSED MOTION FOR IMMEDIATE SENTENCING

was electronically filed with the Clerk of the Court using the CM/ECF system on this 27th
day of April, 2020 which will send notification of such filing to the parties and counsel in
the case.


                                          s/ Brian R. Leedy
                                          Brian R. Leedy




                                             3
